Citation Nr: 0715400	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  01-09 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran does not have residuals of a right ankle 
fracture.


CONCLUSION OF LAW

Residuals of a fracture of the right ankle were not incurred 
or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he fractured his right ankle in 
active service.  In October 1967, service induction 
examination indicates that the veteran entered service 
without any right ankle problems.  Service medical records do 
not reflect that the veteran was ever treated for a right 
ankle fracture or other disability concerning his right 
ankle.  Most importantly, there is no evidence on service 
separation examination in January 1970 of a right ankle 
fracture or injury.  Specifically, on his January 1970 Report 
of Medical History, the veteran gave no history of foot 
trouble or broken bones.  He also reported that he had no 
history of injury or operation.  The examiner did not report 
any findings pertaining to the right ankle on the January 
1970 separation physical examination.

Pursuant to the veteran's claim, a VA examination was 
conducted in November 2000.  The veteran gave a history of a 
right ankle fracture and a recent fall that had caused pain 
and swelling.  He stated that he had no current ankle 
problems. Objective examination of the right ankle revealed 
slight tenderness over the right ankle without swelling.  
Range of motion was full, and x-rays of the ankle were 
normal.  The VA examiner gave an impression of arthralgia.  

The claims folder contains VA treatment records from February 
2000 to August 2006.  In February 2000, the veteran had x-
rays of the right ankle taken.  Upon treatment, he gave a 
history of a fall which, at that time, caused him pain in the 
foot and ankle.  It is not clear from the record whether the 
veteran was alluding to the alleged inservice injury over 
thirty years prior or a more recent injury.  Nonetheless, the 
x-rays revealed a normal ankle in normal position and 
alignment with no signs or fracture or other acute injury 
demonstrated.  VA records indicate treatment was sought for 
ankle pain on two other occasions in August 2001 and August 
2004.  In August 2004, x-rays revealed a normal ankle.
 
The Board has considered statements made by the veteran 
during the course of his appeal.  The veteran is competent to 
report what he experiences, but he has not demonstrated that 
he has the medical expertise that would make his statements 
competent as to whether he fractured his right ankle during 
service or that any current right ankle problems are related 
to a previous fracture of the ankle.  His opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 4.71a with 
respect to his claimed disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2006).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2006).

Regardless of the symptoms a veteran has experienced in the 
past, a veteran cannot qualify for service connection without 
a medical finding of a current disability. Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  The 
post service record reflects that the veteran has no current 
disability associated with the right ankle.  As discussed, 
the 2000 VA examination revealed a normal right ankle by x-
ray, and objective examination revealed no limitation of the 
ankle.  Furthermore, these findings were confirmed at a more 
recent evaluation of the right ankle by VA (See discussion 
infra concerning August 2004 VA treatment). 

In sum, the claim ultimately fails because the clinical 
evidence fails to document a residual current disability from 
the claimed inservice ankle fracture.  38 C.F.R. § 3.303; 
Degmetich v. Brown, supra.  Moreover, there is no competent 
evidence of a right ankle fracture in service, no finding or 
complaints of a right ankle disability at service separation, 
and no competent medical evidence linking any current right 
ankle disability to service.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the veteran's claim, and it must be 
denied.

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO's July 2003 letter describing the 
evidence needed to support the veteran's claim for service 
connection was not timely mailed before the May 2001 rating 
decision.  Nonetheless, its tardiness has not been shown to 
prejudice the veteran.  It identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  See Quartuccio.  In 
March 2006, the RO provided the veteran with the notice 
required in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service medical records have been associated with the claims 
file, and he was afforded a VA examination in connection with 
his claim.  The Board has also made reasonable attempts to 
secure any pertinent private medical records.  Furthermore, 
it should be noted that Social Security records pertaining to 
the veteran were not sought as there has been no indication 
by the veteran or otherwise that the records are relevant to 
the case at hand.  38 C.F.R. § 3.159.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Service connection for residuals of a fracture of the right 
ankle is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


